Exhibit Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Financial Statements September 30, 2008 (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Balance Sheets (expressed in Canadian dollars) September 30, 2008 December 31, 2007 $ $ Assets Current assets Cash and cash equivalents (note 8) 29,047,501 26,312,757 Short-term investments (note 8) 36,933,110 49,999,021 Marketable securities 17,250 37,000 Amounts receivable 131,346 876,374 Prepaid expenses 140,728 61,488 66,269,935 77,286,640 Bonding and other deposits (note 3) 2,080,763 1,508,576 Capital assets (note 4) 1,743,906 903,734 Mineral exploration properties (note 5) 31,682,244 31,232,372 Deferred exploration and development expenditures (note 5) 35,494,801 26,419,453 71,001,714 60,064,135 137,271,649 137,350,775 Liabilities and shareholders’ equity Current liabilities Accounts payable and accrued liabilities 1,259,995 1,432,624 Asset retirement obligation (note 7) 280,522 181,672 Future income tax liability 438,965 1,167,000 1,979,782 2,781,296 Shareholders’ equity Capital stock (note 6) 142,947,995 139,447,034 Contributed surplus (note 6) 12,398,247 8,202,595 Deficit (20,054,075 ) (13,080,150 ) 135,292,167 134,569,479 137,271,649 137,350,775 The accompanying notes are an integral part of these consolidated interim financial statements Page 1 Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Statements of Operations, Comprehensive Loss and Deficit (expressed in Canadian dollars) Three months ended September 30, 2008 Three months ended September 30, 2007 Nine months ended September 30, 2008 Nine Months Ended September 30, 2007 Cumulative From March 22, 2004 to September 30, 2008 $ Expenses General and administrative 3,331,677 2,063,692 8,665,153 6,045,763 24,990,685 General exploration expense 32,692 384,797 293,932 894,224 1,848,716 Write-off of mineral property and deferred exploration expenditures 406,339 - 406,339 - 2,529,087 (3,770,708 ) (2,448,489 ) (9,365,424 ) (6,939,987 ) (29,368,488 ) Interest income 573,608 948,494 1,963,297 1,936,988 5,547,291 Foreign exchange gain (loss) (425,796 ) (1,417,542 ) 70,349 (559,354 ) (17,731 ) Other income (loss) (18,203 ) (10,000 ) (26,888 ) (10,000 ) (26,888 ) 129,609 (479,048 ) 2,006,758 1,367,634 5,502,672 Loss before income taxes (3,641,099 ) (2,927,537 ) (7,358,666 ) (5,572,353 ) (23,865,816 ) Recovery of future income taxes 384,741 - 384,741 - 3,811,741 Net loss and comprehensive loss for the period (3,256,358 ) (2,927,537 ) (6,973,925 ) (5,572,353 ) (20,054,075 ) Deficit - Beginning of period (16,797,717 ) (8,663,199 ) (13,080,150 ) (6,018,383 ) - Deficit - End of period (20,054,075 ) (11,590,736 ) (20,054,075 ) (11,590,736 ) (20,054,075 ) Loss per common share Basic and diluted (0.03 ) (0.03 ) (0.08 ) (0.07 ) Weighted average number of shares outstanding Basic and diluted 93,243,607 91,903,556 92,913,315 83,353,208 The accompanying notes are an integral part of these consolidated interim financial statements Page 2 Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Statements of Cash Flow (expressed in Canadian dollars) Three months ended September 30, 2008 Three months ended September 30, 2007 Nine months ended September 30, 2008 Nine Months Ended September 30, 2007 Cumulative From March 22, 2004 to September 30, 2008 $ Cash provided by (used in) Operating activities Net loss for the period (3,256,358 ) (2,927,537 ) (6,973,925 ) (5,572,353 ) (20,054,075 ) Items not affecting cash: Stock based compensation 1,540,181 1,042,069 3,589,067 2,743,316 10,354,618 Amortization of capital assets 102,851 17,066 333,085 48,007 444,011 Write-off of deferred exploration expenditures 406,338 - 406,338 - 2,529,086 Foreign exchange loss (gain) (10,000 ) - - (1,186,840 ) (2,297,981 ) Gain on sale of assets (5,361 ) - (5,361 ) - (5,361 ) Other loss (income) 30,250 10,000 42,250 10,000 42,250 Recovery of future income taxes (384,741 ) - (384,741 ) - (3,811,741 ) Change in non-cash working capital items: Amounts receivable 5,099 (181,141 ) 745,028 (291,449 ) (174,153 ) Prepaid expenses 3,637 97,657 (79,240 ) (11,008 ) (140,728 ) Accounts payable and accrued liabilities 784,478 (658,129 ) (236,868 ) (216,318 ) (2,597 ) (783,626 ) (2,600,015 ) (2,564,367 ) (4,476,645 ) (13,116,671 ) Investing activities Mineral exploration property costs (569,906 ) (585,873 ) (822,519 ) (1,041,474 ) (10,408,569 ) Deferred exploration and development expenditures (5,496,273 ) (2,442,219 ) (7,782,500 ) (5,839,491 ) (27,238,872 ) Purchase of short- term investments (11,800,175 ) (49,999,021 ) (63,587,897 ) (49,999,021 ) (126,416,918 ) Sale of short-term investments 26,654,787 - 76,643,808 - 89,483,808 Decrease(increase) in bonding and other deposits (359,058 ) (383,947 ) (572,187 ) (778,293 ) (2,080,763 ) Proceeds from sale of assets 26,344 - 26,344 - 26,344 Purchase of capital assets (350,468 ) (311,581 ) (1,330,624 ) (708,822 ) (2,302,692 ) 8,105,251 (53,722,641 ) 2,574,425 (58,367,101 ) (78,937,662 ) Financing Activities Issuance of common shares and warrants - - 2,750,000 77,744,735 122,668,053 Share issue costs - - (115,314 ) (246,119 ) (2,569,025 ) Proceeds from exercise of warrants, compensation options and stock options - 342,200 90,000 1,327,587 18,567,931 Payment of New Frontiers obligation - - - (11,955,375 ) (17,565,125 ) - 342,200 2,724,686 66,870,828 121,101,834 Net change in cash and cash equivalents 7,321,625 (55,980,456 ) 2,734,744 4,027,082 29,047,501 Cash and cash equivalents - Beginning of period 21,725,876 88,735,362 26,312,757 28,727,824 - Cash and cash equivalents- End of period 29,047,501 32,754,906 29,047,501 32,754,906 29,047,501 The accompanying notes are an integral part of these consolidated interim financial statements Page 3 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements September 30, 2008 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. (the "Company") is a development stage junior mining company engaged in the identification, acquisition, evaluation, exploration and development of uranium mineral properties in Canada and the United States.The Company has not determined whether the properties contain mineral reserves that are economically recoverable.The recoverability of amounts recorded for mineral exploration properties and deferred exploration expenditures is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to complete the development of these properties and upon attaining future profitable production from the properties or sufficient proceeds from disposition of the properties. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporation Act on August 7, 2006.These financial statements have beenprepared by management in accordance with accounting principles generally accepted in Canada and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc.,NFU Wyoming, LLC, Lost Creek ISR, LLC, The Bootheel Project, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation. Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”. These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles. The operating results for the interim periods presented are not necessarily indicative of the results expected for the full year. Except as set out below, the accounting policies used in the preparation of the interim consolidated financial statements conform to those used in the Company’s annual financial statements for the year ended December 31, 2007 and reflect all normal and recurring adjustments considered necessary to fairly state the results for the periods presented. These unaudited interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the most recent audited annual consolidated financial statements for the year ended December 31, Adoption of new accounting pronouncements On January 1, 2008, the Company adopted the following Canadian Institute of Chartered Accountants (“CICA”) Handbook Sections: · Section 3862, Financial Instruments – Disclosures, and Section 3863, Financial Instruments – Presentation.These new disclosure standards increase the Company’s disclosure regarding the nature and risk associated with financial instruments and how those risks are managed (see Note 8).The new presentation standard carries forward the former presentation requirements. · Section 1535, Capital Disclosures.This new standard requires the Company to disclose its objectives, policies and processes for managing its capital structure (see Note · Section 1400, General Standards on Financial Statement Presentation.This standard requires management to assess at each balance sheet date and, if necessary, disclose any uncertainty surrounding the ability of the Company to continue as a going concern.The adoption of this standard had no impact on the Company’s disclosures in these interim financial statements. Page 4 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements September 30, 2008 (expressed in Canadian dollars) 3. Bonding and other deposits Bonding and other deposits include $2,041,311 (December 31, 2007 – $1,397,607) of reclamation bonds deposited with United States financial institutions as collateral to cover potential costs of reclamation related to properties. Once the reclamation is complete, the bonding deposits will be returned to the Company.As at September 30, 2008, bonding and other deposits also include $39,452(December 31, 2007 - $110,969) on deposit with trade vendors. 4. Capital assets September 30, 2008 December 31, 2007 Cost Accumulated Amortization Net Book Value Cost Accumulated Amortization Net Book Value $ Light vehicles 639,743 170,207 469,536 301,057 86,011 215,046 Heavy mobile equipment 414,720 72,504 342,216 - - - Machinery and equipment 766,617 171,452 595,165 456,247 54,532 401,715 Furniture and fixtures 186,325 39,799 146,526 124,217 21,456 102,761 Computer equipment 178,443 55,675 122,768 135,865 28,988 106,877 Software 113,566 45,871 67,695 95,870 18,535 77,335 2,299,414 555,508 1,743,906 1,113,256 209,522 903,734 5. Mineral exploration properties and deferred exploration and development expenditures Canada USA Total Mineral exploration properties: Thelon $ Hornby Bay $ Bugs $ Lost Creek/ Lost Soldier $ Other US Properties $ $ Balance December 31, 2007 251,634 8,711 275,225 24,235,967 6,460,835 31,232,372 Acquisition costs - (12,475 ) (12,475 ) Staking and claim costs 3,573 - 77,371 35,965 549,767 666,676 Labor costs - - - 1,375 61,938 63,313 Outside service costs 323 - 323 - 4,298 4,944 Other costs - 49,015 49,015 Write-off - (321,601 ) (321,601 ) Balance September 30, 2008 255,530 8,711 352,919 24,273,307 6,791,777 31,682,244 Page 5 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements September 30, 2008 (expressed in Canadian dollars) Canada USA Total Deferred exploration and development expenditures: Thelon $ Hornby Bay $ Bugs $ Lost Creek/ Lost Soldier $ Other US Properties $ $ Balance December 31, 2007 3,915,199 433,708 672,912 16,868,580 4,529,054 26,419,453 Environmental & reclamation costs - - - 90,154 20,709 110,863 Permitting costs (200 ) - 2,160 540,789 20,741 563,490 Access costs - - 469,253 2,224 1,764 473,241 Geological costs - - 2,240 9,039 6,030 17,309 Geophysical costs - - 85,665 292,180 274,421 652,266 Drilling costs - - 750,000 2,531,954 184,595 3,466,549 Geochemical costs - - - 1,441 9,717 11,158 Evaluation costs - - - 71,078 - 71,078 Development costs - - - 299,603 2,034 301,637 Labor costs 86,072 - 104,879 1,393,077 478,284 2,062,312 Material & supply costs - - 145,714 320,837 32,837 499,388 Outside service costs 61,506 - 207,803 365,703 87,595 722,607 Other costs 19,420 - 47,422 116,070 25,276 208,188 Write-off - - - (84,738 ) (84,738 ) Balance September 30, 2008 4,081,997 433,708 2,488,048 22,902,729 5,588,319 35,494,801 Thelon The Company's Thelon Basin projects include Screech Lake, Eyeberry and Gravel Hill and are located in the Northwest Territories, Canada. Hornby Bay The Company's Hornby Bay projects in Nunavut, Canada include the Dismal Lake West and Mountain Lake claim groups. On July 31, 2006, the Company completed a definitive agreement with Triex Minerals Corporation (“Triex”) with respect to its Mountain Lake and Dismal Lake West properties. Pursuant to the option agreement, Triex made a $25,000 cash payment upon execution of the agreement and spent $200,000 on exploration of the properties by September 22, 2006. In order to exercise the option, and obtain a 100% interest, Triex was required to incur a further $500,000 in exploration spending by September 30, 2007. The Company received notice during October 2007 that the expenditure requirements had been met. The Company retains a 5% net smelter return royalty interest in the properties with Triex having the right to purchase one-half of the royalty for $5,000,000. Bugs The Bugs property is located in the Kivalliq region of the Baker Lake Basin, Nunavut. On September 7, 2006, the Company entered into an option agreement with John D.
